EXHIBIT 10.19c



Date received:  February 23, 2005       


SEVERANCE PROTECTION AGREEMENT

          1.        Purpose.   Esterline Technologies Corporation (“Esterline”)
and Richard Wood (“the Executive”) have reached the following agreement
concerning severance pay to provide an equitable compensation package to the
Executive in conjunction with his promotion to Group Vice President. The
promotion will require the Executive to move his residence and family from
England to the United States. The Executive wants to ensure he will have a
reasonable period of continuing income should future business changes affect the
continuity of his employment with Esterline. Therefore, based on the mutual
promises stated below and other consideration, Esterline and the Executive agree
as follows:

          2.        Payment Eligibility.  Esterline will provide the Executive
severance pay if one of the following events occurs during the “protection
period”: (a) Esterline decides to end the Executive’s employment without
“cause”; or (b) the Executive resigns from Esterline’s employ for “good reason.”
The protection period begins when the Executive moves his residence to the
United States and ends with the earlier of: (c) his normal retirement date,
February 1, 2018; or (d) with any future agreement the parties might reach
involving a re-assignment to a position in the United Kingdom or in France.
Payment eligibility is further conditioned on the Executive signing the full
release of claims on Attachment A, or such similar form satisfactory to
Esterline at the time.

          3.        Severance Amount.  “Severance pay” is continuation of the
Executive’s then current base salary for one year, plus one lump sum payment of
“average annual incentive pay.” “Average annual incentive pay” is an amount
equal to half the total cash incentive compensation the Executive earned in the
two prior fiscal years.

          4.        Forfeiture.  The Executive shall forfeit all future payments
under this Agreement if: (a) Esterline terminates the Executive’s employment for
“cause,” as defined in paragraph 5; (b) the Executive resigns from Esterline’s
employment without “good reason,” as defined in paragraph 6; or if (c) the
Executive breaches this Agreement, the Invention Agreement he signed on
______________, 2005 (“the 2005 Agreement”), or any other agreement with
Esterline or with an affiliated company.

          5.        Cause.  Esterline shall determine the existence of “cause”
in the exercise of its good faith judgment. “Cause” means significant: (a) acts
or omissions detrimental to the assets, business, or other interests of
Esterline; (b) dishonesty; (c) neglect, insubordination, or failure to perform
assigned responsibilities; or (d) participation in any legal action against
Esterline, a customer, or an affiliated company.

          6.        Good Reason.  Esterline shall determine the existence of
“good reason” in the exercise of its good faith judgment. “Good reason” means:
(a) transfer to an unsuitable position, unsuitable duties, or to a work location
other than the greater Seattle area, the greater London area, or France; or, (b)
Esterline’s failure to pay salary or other compensation that is earned and due.



Severance Protection Agreement
Page 1

 

--------------------------------------------------------------------------------

          7.        Confidentiality.  The Executive affirms he will not
disclose, nor has he disclosed, to any other person the existence or terms of
this Agreement. Provided, however, the Executive may disclose such information
to his wife and professional advisors if he secures from them this same promise
of confidentiality.

          8.        Terms of Employment.  This Agreement does not alter the
Executive’s status as an at-will employee, nor does it modify any other aspect
of the Executive’s employment, except as specifically provided here.

          9.        Severability.  If any provision of this Agreement, or
compliance by a party violates any law, then that provision, only to the extent
it is in violation, shall be void and unenforceable, and the other provisions
shall remain binding.

       10.        Governing Law and Enforcement.  This Agreement shall be
governed for all purposes by, and construed and enforced in accordance with
Washington State law. The Executive acknowledges that monetary damages alone
would not adequately compensate Esterline if he breaches any of the promises
contained in the 2005 Agreement. Thus he agrees Esterline shall be entitled to
seek injunctive relief, damages, or other equitable remedies, without the
necessity of posting bond. The prevailing party shall be entitled to an award of
reasonable attorneys’ fees.

       11.        No Assignment.  Neither party may assign its rights or
obligations under this Agreement without written consent from the other, except
that Esterline may assign its rights under this Agreement and under the 2005
Agreement to any successor(s).

       12.        Complete Agreement.  This Agreement, the 2005 Agreement, and
the offer letter dated February 9, 2005 comprise the entire agreement between
the Executive and Esterline with respect to these subjects. They may be changed
only by further written agreement signed by both parties.

       13.        Acknowledgment.  The Executive acknowledges he has no
entitlement to the various payments provided here, except under the terms of
this Agreement. By his signature below, the Executive affirms he has carefully
read this Agreement and understands its contents. He understands this Agreement
is final and binding, and he affirms he has signed it voluntarily.



Executive Esterline Technologies Corporation                  
/s/ Richard Wood                                                         
/s/ Robert W. Cremin                                                    Richard
Wood   Robert W. Cremin
Chairman, President & CEO             February 23, 2005         
                                                February 23, 2005         
                                               Date   Date



Severance Protection Agreement
Page 2

 

--------------------------------------------------------------------------------